                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK ,


SERGEY LEONTIEV,

                                Plaintiff,

                  V.                                       No. 1: 16-cv-03595 (JSR)

ALEXANDER V ARSHA VSKY,

                                Defendant.




                STIPULATION AND [PRO~RDER REGARDING
                   MODIFICATION OF fHEPR0TECTIVE ORDER


       WHEREAS, Plaintiff commenced this action on May 13, 2016 (ECF l);

       WHEREAS, this Court entered a protective order (the "Protective Order") in this action on

September 21, 2016 governing the treatment, use, access, designation, and disclosure of discovery

material in this action (ECF 40);

       WHEREAS, on November 16, 2016, a lawsuit was filed in the Supreme Court of the State

of New York (the "State Court Action") involving facts at issue similar to those about which the

parties to this action (the "Parties") took discovery in this action. (See Avilon Automotive Group

and Karen Avagumyan v. Sergey Leontiev, Wonderworks Investments Limited, Legion Trust, and

Southpac Trust International Inc., (656007/2016));

       WHEREAS, final judgment was entered in this case on March 2, 2017 (ECF 70);

       WHEREAS, the Protective Order survives the termination of this action;




                                                1
        WHEREAS, on March 24, 2017, the Protective Order was modified so as to extend the

requirement that the Parties return or destroy discovery material design~ted as confidential to 30

days following the final disposition of the State Court Action (ECF 72);'

        WHEREAS, the parties to the State Court Action are on the verge of commencing

discovery;

        WHEREAS, in preliminary discussions, the parties to the State Court Action have agreed

that: (i) some of the discovery subject to the Protective Order is relevant to the State Court Action

and (ii) at the direction of the state court, in the interests of efficiency and limiting costs, the parties

should not re-do discovery in the State Court Action that was already conducted in this action;

        WHEREAS, the parties to the State Court Action intend on ex~cuting a protective order

governing discovery in that action;

        IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff and

Defendant in the above-captioned action, subject to approval of the Co1;1rt, that:

             1. The Protective Order should be modified to permit the parties to the State Court

Action to access, for use in the State Court Action only and subject to the entry of a protective

order in the State Court Action providing protections substantially equivalent to the Protective

Order in this action, the materials produced or designated Confidential in this action that are

relevant to the remaining cause of action in the State Court Action, as agreed by the parties to that

action or as determined by the state court.


Dated: July 13, 2021
       New York, New York


GIBSON, DUNN & CRUTCHER, LLP                             KAPLAN HECKER & FINK LLP

By: Isl Marshall Ross King                               By: Isl Sean Hecker
    Robert L. Weigel                                          Sean Hecker '

                                                     2
   Marshall Ross King             350 Fifth Avenue, Suite 7110
   Alison Leigh Wollin            New York, NY 10118
   200 Park A venue               (212) 763-0889
   New York, NY 10166
   (212) 351-3845

  Attorneys for Plaintiff   Attorney for Defendant




IT IS SO ORDERED.




                                United States DistrJct Judge




                            3
